Dismiss and Opinion Filed March 22, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00169-CV

      IN THE INTEREST OF A.N., J.N., Z.N., M.N., A.N., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-16-12262

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                        Opinion by Justice Partida-Kipness

      Before the Court is appellant’s motion to withdraw the appeal. Pursuant to

Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE

210169F.P05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF A.N., J.N.,              On Appeal from the 256th Judicial
Z.N., M.N., A.N., CHILDREN                  District Court, Dallas County, Texas
                                            Trial Court Cause No. DF-16-12262.
No. 05-21-00169-CV                          Opinion delivered by Justice Partida-
                                            Kipness, Justices Pedersen, III and
                                            Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 22nd day of March, 2021.




                                      –2–